NO. 07-04-0059-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL E

                                      MARCH 23, 2004

                          ______________________________


                     IN THE INTEREST OF N. H., A MINOR CHILD

                         ________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

              NO. 32,008; HONORABLE PHIL N. VANDERPOOL, JUDGE

                          _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                   MEMORANDUM OPINION


       Appellant Tammie Bennett-Hayes filed a notice of appeal from the trial court’s order

terminating her parental rights to her daughter, N. H. The order was signed on October 31,

2003, and the notice of appeal was filed on February 13, 2004. We dismiss this purported

appeal for want of jurisdiction.




       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       An appeal from an order terminating the parent-child relationship is accelerated and

governed by the rules for accelerated appeals in civil cases. See Tex. Fam. Code Ann. §§

109.002(a) and 263.405(a) (Vernon 2002). Rule 26.1(b) of the Texas Rules of Appellate

Procedure provides that in an accelerated appeal, the notice of appeal must be filed within

20 days after the order is signed. Moreover, neither a motion for new trial, a request for

findings of fact and conclusions of law, nor any other post-trial motion will extend the

deadline for filing a notice of appeal under Rule 26.1(b). See § 263.405(c); see also In re

T.W., 89 S.W.3d 641 (Tex.App.–Amarillo 2002, no pet.).


       After the termination order was signed on October 31, 2003, Bennett-Hayes filed

a motion for new trial. She did not, however, file her notice of appeal until February 13,

2004. Pursuant to Rule 42.3(a) of the Texas Rules of Appellate Procedure, by letter dated

February 26, 2004, this Court requested that Bennett-Hayes show cause why the appeal

should not be dismissed for want of jurisdiction. No response was received.


       Although the Supreme Court has directed us to construe the Rules of Appellate

Procedure reasonably and liberally so that the right to appeal is not lost by imposing

requirements not absolutely necessary to effect the purpose of a rule, Verburgt v. Dorner,

959 S.W.2d 615, 616-17 (Tex. 1997), regarding our jurisdiction, we are prohibited from

enlarging the time for perfecting an appeal in a civil case. Tex. R. App. P. 2; see generally

Denton County v. Huther, 43 S.W.3d 665 (Tex.App.–Fort Worth 2001, no pet.) (dismissing

an accelerated appeal for want of jurisdiction where appellants failed to file their notice of


                                              2
appeal within 20 days after the date the order was signed); see also In re D.K.P., No. 07-

03-0356-CV, 2003 WL 22175937, *1 (Tex.App.–Amarillo Sept. 17, 2003, no pet. h.)

(recognizing that applying the exceptions of Rule 26.1(a) of the Texas Rules of Appellate

Procedure to extend the time in which to file a notice of appeal would thwart the policy

underlying an accelerated appeal).


      Accordingly, this purported appeal is dismissed for want of jurisdiction.



                                         Don H. Reavis
                                           Justice




                                            3